COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Senior Judge Cole
Argued at Richmond, Virginia


RICHARD ARNOLD LEE
                                            MEMORANDUM OPINION * BY
v.   Record No. 1170-98-4                JUDGE JERE M. H. WILLIS, JR.
                                                 JUNE 22, 1999
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                         J. Howe Brown, Judge

             David A. Hirsch (James J. Ishee; Mendelsohn &
             Ishee, P.C., on brief), for appellant.

             H. Elizabeth Shaffer, Assistant Attorney
             General (Mark L. Earley, Attorney General, on
             brief), for appellee.


     On appeal from his convictions of three counts of credit

card theft, in violation of Code § 18.2-192, Richard Arnold Lee

contends that the evidence was insufficient because it did not

prove that he intended to use the credit cards.     We disagree and

affirm the judgment of the trial court.

     On November 14, 1997, Fairfax County police were dispatched

to a Sneaker Stadium store to investigate a report of a bad

check.   Officer Paul Alexander found Lee and another man in the

store.   Both were dressed as women while attempting to write the

bad check.     Lee agreed to accompany Officer Alexander for


    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
questioning.    Officer Brian Cooke searched the parking lot for

the men's vehicle and found a vehicle bearing improper license

plates.   He seized a checkbook and wallet from the car.     The

checkbook belonged to Tracy Wormley, and the wallet contained

several credit cards in her name, as well as an identification

card with her name and correct personal information, but with a

picture of Lee wearing a long wig and lipstick.      Ms. Wormley

testified that she had given no one, particularly Lee,

permission to take or withhold the credit cards.      Lee had the

identification card made.    Lee admitted that he drove the car to

the store.

     Lee was charged in an indictment, each count of which

provided, in relevant part:

             On or about the 14th day   of November, 1997,
             . . . Richard Arnold Lee   did take, obtain,
             or withhold [a described   credit card] . . .
             without the cardholder's   consent, and with
             the intent to use it.

See Code § 18.2-192.    The trial court found him guilty of three

counts of credit card theft, in violation of Code § 18.2-192.

     Lee contends that the evidence was insufficient to support

his conviction, because it did not prove that he held the cards

without Wormley's consent and with the intent to use them.     We

disagree.

                  Where the sufficiency of the evidence
             is challenged after conviction, it is our
             duty to consider it in the light most
             favorable to the Commonwealth and give it
             all reasonable inferences fairly deducible

                                 - 2 -
             therefrom. We should affirm the judgment
             unless it appears from the evidence that the
             judgment is plainly wrong or without
             evidence to support it.

Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534,

537 (1975).

     Lee admitted that he drove the vehicle in which Wormley's

checkbook and credit cards were found.    He had obtained and kept

the credit cards for approximately two months.    He had obtained

the false identification card, had used one of Wormley's checks,

and had used her identity to apply for other credit cards.      At

the time of his arrest, he and another man, dressed as women,

were attempting to write another bad check.    "Intent is the

purpose formed in a person's mind which may, and often must, be

inferred from the facts and circumstances in a particular case.

The state of mind of an accused may be shown by his acts and

conduct."     Sandoval v. Commonwealth, 20 Va. App. 133, 137, 455

S.E.2d 730, 732 (1995) (citations omitted).    The evidence

supports the trial court's conclusion that Lee intended to use

the cards.

     The judgment of the trial court is affirmed.

                                                            Affirmed.




                                 - 3 -